Exhibit 10(h)4 ALLETE Executive Annual Incentive Plan Form of Award Effective 2011 [Eligible Executive Employees] Target Award Opportunity Base Salary $ Times Award Opportunity (percent of base salary) % Equals Target Award $ Performance Levels and Award Amounts Goal Performance Level Payout as Percent of Target Award Award Amount Superior 200% $ Target 100% $ Threshold 37.5% $ Below Threshold 0% $ Goals Goal Weighting Financial Goals Net Income from Continuing Operations 50% Cash from Operating Activities 25% Strategic Goals 25% 100% Compensation Subject to Compensation Recovery Policy Annual Incentive Plan Compensation is subject to recoupment as defined in the Compensation Recovery policy.
